HLD-047                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-3603
                                      ___________

                              MARY E. WASHINGTON,
                                              Appellant
                                       v.

                             STATE OF NEW JERSEY
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (E.D. Pa. Civil No. 10-cv-03900)
                     District Judge: Honorable Gene E.K. Pratter
                     ____________________________________

                      Submitted for Possible Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                November 30, 2010
         Before: MCKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges

                              Opinion filed: March 8, 2011
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

             Mary Washington, proceeding pro se, appeals an order of the United States

District Court for the Eastern District of Pennsylvania dismissing her complaint pursuant

to 28 U.S.C. § 1915(e). We will affirm the judgment of the District Court.

                                            1
              Washington alleges in her complaint that on November 4, 2008, at 11:00

p.m. she inquired about her missing vehicle at a police precinct. Washington states that

police officers gave her a summons for disorderly conduct and a parking violation.

Washington further states that her car had been legally parked. Although the remainder

of Washington’s complaint is somewhat unclear, she appears to aver that she attempted to

challenge the seizure of her vehicle in New Jersey state court, but the state courts would

not hear her case. As relief, Washington states that she seeks, among other things,

“recovery for an illegal impound of her vehicle.” Complaint at 4. Washington named the

State of New Jersey as a defendant in the caption of her complaint and listed as

defendants within her complaint the Trenton Municipal Court, Department of City of

Trenton Police, Goodwill Rescue Mission of the City of Trenton, and Mercer County

Community College.

              In dismissing Washington’s complaint pursuant to 28 U.S.C. § 1915(e), the

District Court explained that it appeared that Washington sought review of decisions of

the Superior Court and Supreme Court of New Jersey and that it lacked jurisdiction to

review such decisions under the Rooker-Feldman1 doctrine. The District Court further

noted that there were no allegations in the complaint that would allow the Court to find

that venue lies in the United States District Court for the Eastern District of Pennsylvania.


       1
        District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker
   v. Fidelity Trust Co., 263 U.S. 413 (1923).
                                               2
This appeal followed.

              We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review

is plenary. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

              To the extent Washington seeks review of New Jersey state court decisions,

the District Court correctly ruled that it lacks jurisdiction to review such decisions. Great

Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir.

2010). We also agree with the District Court that venue in the Eastern District of

Pennsylvania appears to be improper. See 28 U.S.C. § 1391. Even if venue lies in the

Eastern District of Pennsylvania, Washington’s complaint does not reflect a basis for

federal jurisdiction. Although the District Court generally must afford a plaintiff an

opportunity to amend a complaint that fails to state a cause of action before dismissal

pursuant to 28 U.S.C. § 1915(e), leave to amend is not required here because

Washington’s complaint, together with her filings in this Court, demonstrate that

affording such an opportunity would be futile. Grayson v. Mayview State Hosp., 293

F.3d 103, 111 (3d Cir. 2002).

              Accordingly, because this appeal fails to raise a substantial question, we

will affirm the District Court’s judgment.2




       2
        We have considered all of Washington’s filings. The filings do not alter our
   decision and all outstanding motions are denied.
                                              3